      Case 4:20-cr-00013-WTM-CLR Document 37 Filed 05/26/20 Page 1 of 3

                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA                          CR420-013


        V.




JERRY EUGENE SALTER
      aka"GENE"                         )

                      CONSENT ORDER OF FORFEITURE


       WHEREAS, on February 6, 2020, a two-count Indictment was filed against

Defendant Jerry Eugene Salter (hereinafter, the "Defendant") charging violations of

18 U.S.C. §841(a)(l)(Counts One and Two — Distribution of a Controlled Substance

(Cocaine));

       WHEREAS, the Indictment sought forfeiture pursuant to 21 U.S.C, § 853 of

any property constituting, or derived from, proceeds obtained, directly or indirectly,

as a result of the offense, and any property used or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, the offense.

      WHEREAS, the Indictment additionally sought forfeiture of substitute

property pursuant to 21 U.S.C. § 853(p) as incorporated by 28 U.S.C. § 2461(c);

      WHEREAS, on May 26, 2020, the Defendant pled guilty to Counts One and

Two of the Indictment, charging Distribution of a Controlled Substance (Cocaine),

in violation of 18 U.S.C. §841(a)(l),

      WHEREAS, Defendant, without having entered into a negotiated plea

agreement, has nevertheless agreed to waive the requirements of Federal Rules of

Criminal Procedure 32.2, and 43(a) regarding notice of the forfeiture in the charging

instrument, announcement of the forfeiture at sentencing, and incorporation of the

forfeiture in the judgment without further order of the Court.
    Case 4:20-cr-00013-WTM-CLR Document 37 Filed 05/26/20 Page 2 of 3




       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:


       1.    Pursuant to 18 U.S.C. § 982(a)(2)(A), Defendant shall forfeit to the

United States the sum of $440.00, which is the sum of money equal to all proceeds

traceable to Defendant's offense(s) of conviction.

       2.    This Court shall retain jurisdiction for the purpose of enforcing this

Order.


       3.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

Procedure, this Order of Forfeiture shall become final as to Defendant at the time of

sentencing, be made part of the sentence, and be included in the judgment.

       4.    The United States, may, at any time, move pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure to amend this Order of Forfeiture to

substitute property having a value not to exceed $440.00, to satisfy the money

judgment in whole or in part.




Date
                                 HONORABLE WILLIAM T. MOORE, JR.
                                 JUDGE, UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA


                       (Signatures Continue on the Next Page)


Date     -       ^                                   n. z.JLiht^/),
                                                Jercry   Eugene Salter
                                                Defendant




                                          -2-
       Case 4:20-cr-00013-WTM-CLR Document 37 Filed 05/26/20 Page 3 of 3




Date
                                           Steven L. Beauvais
                                           Counsel for Defendant




Date                                       Jenni^rp. Solari
                                           Assi^am United States Attorney




                                     -3-
